Citation Nr: 1221163	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for status post umbilical hernia repair and injury to the inguinal area.

3.  Entitlement to service connection for a left ankle disorder claimed as secondary to a service-connected right ankle disability.

4.  Entitlement to an initial compensable rating prior to April 30, 2009 and an initial rating in excess of 10 percent beginning April 30, 2009 for the service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard from January 1982 to June 2006 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Newark RO.

In a May 2009 rating decision, the RO increased the rating of the service-connected right ankle disability to 10 percent, effective April 30, 2009.  Since the Veteran expressed dissatisfaction with the decision, the matter remains in appellate status.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran requested a personal hearing at the RO.  If a Veteran or his representative expresses a desire to appear in person, a hearing on appeal will be granted.  38 C.F.R. § 20.700(a) (2011).

In April 2009, the Veteran was notified that a hearing was scheduled for May 2009.  In April 2009, he requested a postponement of the hearing until after a VA examination of his right knee was conducted.

Although the VA examination was conducted after the Veteran requested a postponement and before the hearing date, the record does not reflect the hearing was rescheduled for a later date or held in May 2009 as originally scheduled.  The Certification of Appeal (VA Form 8) indicates that a hearing was never requested.

Based on the information of record, it appears the hearing was canceled due to the Veteran's request and that there was no further action was taken to reschedule it.  Since the Veteran only requested a postponement and not a cancelation of the hearing, the request for a personal hearing at the RO remains outstanding.  

The Board also finds that additional development is necessary with respect to the service connection claims for status post umbilical hernia repair and injury to the inguinal area and a low back disorder.

The Veteran indicated at the December 2007 VA examination that he had a hernia while on active duty in the early 1990s while on active duty for training and that he was treated at a civilian hospital.  The evidence of record shows that he was seen at Methodist Hospital in Brooklyn in September 1993 for discomfort in the right groin region after doing heavy lifting 3 days earlier.  A December 2007 VA examiner opined that the Veteran current residual pain that was likely due to adhesion from an umbilical hernia repair that was reported done in 1999.  

There are currently no service records associated with the claims file that show whether or not the Veteran had ACDUTRA or INACDUTRA at any time close to when he sought treatment in September 1993 for right groin discomfort.  These records are pertinent to the appeal and must be sought.

Regarding the claimed low back disability, the Veteran asserts that he injured his low back during ACDUTRA in September 2005.  Complaints of low back pain due to injury are documented in a sick slip and it shows he was on duty at the time of the injury.  However, the record also shows that the Veteran is shown to have low back complaints as early as March 2004.  

Although the Veteran was afforded a VA examination in December 2007, no opinion was offered regarding the etiology of the claimed low back disability.  Given that the record shows that he had low back complaints prior to his ACDUTRA in September 2005, an opinion is needed to determine if the claimed disability was aggravated during service.  See  38 U.S.C.A. § 101(24) (2011); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that presumptive periods do not apply to active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of active duty for training or inactive duty for training is not appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must attempt to verify the Appellant's periods of ACDUTRA and INACDUTRA while in service with the Army National Guard from 1982 to 2006 other than the period from March to July 1982, which is already verified.  

The AMC/RO must specifically attempt to verify any period of ACDUTRA or INACDUTRA in September 1993.  

The AMC/RO's efforts should include, but are not limited to, requesting assistance from the National Personnel Records Center (NPRC) and/or any other appropriate agency.  Any attempts to obtain the dates, whether successful or unsuccessful, must be documented within the claims file. 

2.  If the Veteran is shown to have had ACDUTRA or INACDUTRA on or around September 17, 1993, then he should be scheduled for a VA examination to determine the likely etiology of the recurrent left sided groin strain.  All findings should be reported and any tests deemed necessary should be undertaken. 

The claims folder should be made available to the examiner for review. 

Based on his or her review of the case, the examiner should offer an opinion as to whether the recurrent left-sided inguinal groin strain at least as likely as not had its onset during any period of ACDUTRA or INACDUTRA.  A rationale for the opinion must be included.

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity, as to why an opinion may not be offered.

3.  The AMC/RO then must arrange for a VA examination to determine the likely etiology of the claimed low back disability.  All findings should be reported and any tests deemed necessary should be undertaken. 

The claims folder should be made available to the examiner for review.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's low back disorder increased in severity as a result of his National Guard service in September 2005, and whether any such increase was due to the natural progression of the disease process. 

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity, as to why an opinion may not be offered. 

4.  The RO/AMC shall also schedule the Veteran for a personal hearing at the RO at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative. 

5.  Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


